DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 25-35 in the reply filed on 08 March 2021 is acknowledged.
Claims 9-24 have been cancelled by Applicant. 
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent application should be updated, including the application number, filing date and patent number.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF ADDITIVELY MANUFACTURING A STRUCTURE.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "a graphite to total carbon ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "a carbon to uranium ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
             Note that claims 25 and 27 depend from claim 1, and claim 1 does not recite (1) graphite and carbon (for claim 25), or (2) carbon and uranium (for claim 27).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-31 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buller (U.S. Patent Application Publication 2017/0304894 A1).
             Regarding claim 28, Buller (see the entire document, in particular, paragraphs [0002], [0007], [0008], [0010], [0012], [0024], [0077], [0082], [0084], [0088] and [0091]) teaches a process of additively manufacturing a structure (see paragraph [0002] of Buller), including the steps of (a) introducing a first layer of a powder on a surface of a substrate (see paragraphs [0012] and [0082] of Buller); (b) exposing the first layer of the powder to defocused laser radiation to form a first layer of a structure (see paragraphs [0007], [0010] and [0077] of Buller); (c) introducing a second layer of the powder on the first layer of the structure (see paragraphs [0012], [0082] and [0084] of Buller); and (d) exposing the second layer of the powder to defocused laser radiation to form a second layer of the structure (see paragraphs [0077] and [0084] of Buller).
             Regarding claim 29, see paragraph [0091] of Buller.
             Regarding claims 30 and 31, see paragraph [0010] of Buller.
             Regarding claim 35, see paragraph [0088] of Buller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (U.S. Patent Application Publication 2017/0304894 A1) in combination with Hory et al (U.S. Patent 6,767,499 B1) and Bruck et al (U.S. Patent Application Publication 2015/0132173 A1).
             Regarding claim 1, Buller (see the entire document, in particular, paragraphs [0002], [0007], [0008], [0010], [0012], [0024], [0077], [0082], [0084], [0088] and [0091]) teaches a process of additively manufacturing a structure (see paragraph [0002] of Buller), including the steps of (a) disposing a first layer of a powder onto a surface of a substrate (see paragraphs [0012] and [0082] of Buller); (c) exposing the first layer of the powder to defocused laser radiation to form a first layer of a structure (see paragraphs [0007], [0010] and [0077] of Buller); (d) disposing a second layer of another powder on the first layer of the structure (see 
             Regarding claims 2 and 3, see paragraph [0024] of Buller.
             Regarding claim 4, see paragraph [0008] of Buller.
             Regarding claim 5, see paragraph [0091] (uranium) of Buller.

             Regarding claim 7, see paragraph [0050] of Bruck et al.
             Regarding claim 8, see paragraph [0084] of Buller.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (U.S. Patent Application Publication 2017/0304894 A1) in combination with Hory et al (U.S. Patent 6,767,499 B1) and Bruck et al (U.S. Patent Application Publication 2015/0132173 A1) as applied to claims 1-8 above, and further in view of Xu et al (U.S. Patent Application Publication 2015/0078505 A1).
             Regarding claim 26, Buller (in combination with Hory et al and Bruck et al) teaches that the first layer of the structure includes uranium (see paragraph [0091] of Buller; uranium is a nuclear fissile fuel material), but does not explicitly teach (1) that the first layer of the structure includes at least one of uranium carbide, uranium dioxide or uranium silicide. Xu et al (see the entire document, in particular, paragraph [0004]) teaches the use of uranium dioxide or uranium silicide as nuclear fissile fuel material (see paragraph [0004] of Xu et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use uranium carbide, uranium dioxide or uranium silicide in the process of Buller (in combination with Hory et al and Bruck et al) in view of Xu et al because the substitution of one known material (i.e., uranium dioxide, uranium silicide) for another known material (i.e., uranium) would have yielded predictable results (e.g., the manufacture of a structure containing nuclear fissile fuel material) to one of ordinary skill in the art.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (U.S. Patent Application Publication 2017/0304894 A1) as applied to claims 28-31 and 35 above, and further in view of Bheda et al (U.S. Patent Application Publication 2016/0297142 A1).
             Regarding claim 32, Buller does not explicitly teach (1) the step of heating the first layer of the powder to a temperature less than about 1,000°C. Bheda et al (see the entire document, in particular, paragraphs [0041], [0086] and [0087]) teaches a process of additively manufacturing a structure (see paragraph [0041] of Bheda et al), including the step of heating the first layer of the powder to a temperature of between 150 - 390°C (see paragraph [0087] of Bheda et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the first layer of the powder to a temperature of less than about 1,000°C in the process of Buller in view of Bheda et al in order to sinter the particular powder material (see paragraph [0086] of Bheda et al).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (U.S. Patent Application Publication 2017/0304894 A1) as applied to claims 28-31 and 35 above, and further in view of Bruck et al (U.S. Patent Application Publication 2015/0132173 A1).
             Regarding claim 33, Buller does not explicitly teach (1) a laser having a spot size of between about 1.0 millimeters and about 5.0 millimeters. Bruck et al (see the entire document, in particular, paragraphs [0010] and [0050]) teaches a process of additively manufacturing a structure (see paragraph [0010] of Bruck et al), including a spot size of 2.0 millimeters (see paragraph [0050] of Bruck et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a laser having a spot size of between about 1.0 millimeters and about 5.0 millimeters in the process of Buller in view of .
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (U.S. Patent Application Publication 2017/0304894 A1) as applied to claims 28-31 and 35 above, and further in view of Belfatto et al (U.S. Patent 5,621,561 A).
             Regarding claim 34, Buller does not explicitly teach (1) laser radiation having a beam divergence between about 5 milliradians and about 100 milliradians. Belfatto et al (see the entire document, in particular, col. 1, lines 1-7; col. 6, lines 45-54; col. 6, line 66 to col. 7, line 3) teaches laser radiation having a beam divergence between about 1 milliradian and 50 milliradians (see col. 6, lines 45-54 and col. 6, line 66 to col. 7, line 3 of Belfatto et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide laser radiation having a beam divergence between about 5 milliradians and about 100 milliradians in the process of Buller in view of Belfatto et al in order to vary the spot size of the laser (see col. 1, lines 1-7 of Belfatto et al).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of U.S. Patent No. 10,614,923 B2. Although the claims at issue elimination of an element (i.e., elimination of “providing a substrate within an enclosure” and “varying composition at different cross-sectional locations of the powder layer” in claim 16 of U.S. Patent 10,614,923 B2) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1, 4, 6 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 10,614,923 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of “form inter-granular bonds between the second layer and the first layer” in claim 33 of U.S. Patent 10,614,923 B2) and its function is obvious if the function of the element is not required (see MPEP §2144.04(II)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742